DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0306820, hereinafter “Jiang”) in view of Lee et al. (US 2009/0238064, hereinafter “Lee”.
For claims 1 and 11, Jiang discloses A method, comprising: 
generating a demodulation reference signal (DMRS) sequence of a broadcast signal according to a pseudo-random sequence c(m) (a DMRS sequence generated based on the SS/PBCH block index is pseudo-random sequence; see par. 0096-0098), wherein the DMRS sequence is related to a quantity NRB of resource blocks (RBs) of the broadcast signal and a quantity nRE of resource elements (REs) occupied by the DMRS sequence in one RB (where, 1=0,1, ... , M-1 or N-1 denotes the SS/PBCH block index indicated by the sequence, and NRBDMRS,DL denotes the number of resource blocks (RBs) occupied by the DMRS; for example, a DMRS in each RB occupy 2 REs, i.e. LDMRS=2NRBDMRS,DL, the pseudo-random sequence c(n) is generated based on a Gold sequence of a length of 31; see par. 0099); and 
Jiang does not explicitly disclose mapping the DMRS sequence to one or more symbols. Lee discloses mapping the DMRS sequence to one or more symbols (In step S520, a portion or entirety of the reference signal sequence is mapped to at least one RB… In case of a UE specific reference signal, three modulation symbols of the reference signal sequence can be mapped to three subcarriers within one RB; see Lee par. 0141 and Fig. 18). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Jiang's invention to improve PAPR and cross-correlation properties for a pro
Specifically for claim 11, Jiang discloses An apparatus, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (FIG. 9 is a schematic diagram of the information indication apparatus of Embodiment 4 of this disclosure. As shown in FIG. 9, an information indication apparatus 900 includes: a transmitting unit 901 configured to transmit first indication information… In an embodiment, the apparatus further includes: a configuring unit 902; see par. 0155-0165 and Fig. 9-10).
For claims 2and 12, Jiang discloses The method according to claim 1, wherein the broadcast signal is at least one of paging information, a physical broadcast channel (PBCH), or system information (the SS/PBCH blocks periodically transmitted by the network side may be used to support cell synchronization, measurement, and information broadcast, etc.; for example, an SS/PBCH block may include synchronization signal(s), and/or a broadcast channel, and/or a reference signal, etc., as shown in FIG. 3; see par. 0064).
For claims 4 and 14, Jiang discloses The method according to claim 2, wherein when the broadcast signal is a PBCH, the DMRS sequence is used to indicate N lowest significant bits (LSBs) in a synchronization signal block index of the PBCH (a part of information is used 
For claims 6 and 16, Jiang does not explicitly disclose The method according to claim 1, wherein a value of nRE is 3 or 4. Lee discloses The method according to claim 1, wherein a value of nRE is 3 or 4 (In case of a UE specific reference signal, three modulation symbols of the reference signal sequence can be mapped to three subcarriers within one RB; see Lee par. 0141). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Jiang's invention to improve PAPR and cross-correlation properties for a proposed reference signal sequence and therefore the transmit power efficiency of a transmitter can be increased, and a receiver can be provided with higher detection performance (see Lee par. 0142). Examiner’s note: This feature is also considered as design variation. 
For claims 7 and 17, Jiang does not explicitly disclose The method according to claim 1, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein a quantity of the plurality of symbols is 3. Lee discloses The method according to claim 1, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein a quantity of the plurality of symbols is 3 (In case of a UE specific reference signal, three modulation symbols of the reference signal sequence can be mapped to three subcarriers within one RB; see Lee par. 
For claims 8 and 18, Jiang does not explicitly disclose The method according to claim 1, wherein the pseudo-random sequence c(m) is determined according to an index value of a slot in a radio system frame. Lee discloses The method according to claim 1, wherein the pseudo-random sequence c(m) is determined according to an index value of a slot in a radio system frame (Herein, ns is a slot number within a radio frame, 1 is an OFDM symbol number within a slot,...; see Lee par. 0099-0103). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Jiang's invention to improve PAPR and cross-correlation properties for a proposed reference signal sequence and therefore the transmit power efficiency of a transmitter can be increased, and a receiver can be provided with higher detection performance (see Lee par. 0142).
For claims 9 and 19, Jiang does not explicitly disclose The method according to claim 1, wherein the pseudo-random sequence c(m) is determined according to a quantity of symbols in one slot. Lee discloses The method according to claim 1, wherein the pseudo-random sequence c(m) is determined according to a quantity of symbols in one slot (Herein, ns is a slot number within a radio frame, l is an OFDM symbol number within a slot, rl,ns is a reference signal sequence; see Lee par. 0099-0103). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Jiang's invention to improve PAPR and cross-correlation properties for a proposed reference signal sequence and therefore the transmit power efficiency of a transmitter can be increased, and a receiver can be provided with higher detection performance (see Lee par. 0142).
Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Lee, and further in view of Noh et al. (US 2012/0020323, hereinafter “Noh”).
For claims 3 and 13, the combination of Jiang and Lee does not explicitly disclose The method according to claim 2, wherein the broadcast signal occupies a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same frequency offset value in an RB. Noh discloses The method according to claim 2, wherein the broadcast signal occupies a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same frequency offset value in an RB (FIG. 32 shows examples of DMRS patterns according to the proposed method of transmitting a reference signal to which a frequency offset is applied. In FIG. 32-(a), a first DMRS and a second DMRS are multiplexed through the CDM method and then transmitted. The first DMRS and the second DMRS are mapped to first, sixth, and eleventh subcarriers (having respective indices 0, 5, 10) in the sixth and seventh OFDM symbols of a first slot. Further, the first DMRS and the second DMRS are mapped to second, seventh, and twelfth subcarriers (having respective indices 1, 6, and 11) in the sixth and seventh OFDM symbols of a second slot. Here, a frequency offset can be defined as the index of a subcarrier to which a DMRS is mapped for the first time. For example, since in the first slot, the first DMRS and the second DMRS are mapped to the first subcarrier (having an index 0) for the first time, the frequency offset value is 0; see Noh par. 0108-0109). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Jiang's invention to reduce interference between reference signals received by a receiver from neighbor cells by transmitting a predefined sequence which is multiplied by a downlink reference signal for each cell, and so the performance of channel estimation can be improved (see Noh par. 0072).
For claims 5 and 15, the combination of Jiang and Lee does not explicitly disclose The method according to claim 2, wherein at least one of a DMRS sequence of the paging information or a DMRS sequence of the system information is multiplexed with a synchronization signal block according to frequency division multiplexing. Noh discloses The method according to claim 2, wherein at least one of a DMRS sequence of the paging information or a DMRS sequence of the system information is multiplexed with a synchronization signal block according to frequency division multiplexing (The DMRS can be multiplexed on the basis of at least one of frequency division multiplexing (FDM), code division multiplexing (CDM), and time division multiplexing (TDM) methods in the resource region and mapped. Further, in the resource region, the positions of an orthogonal frequency division multiplexing (OFDM) symbol to which the DMRSs are respectively mapped can be OFDM symbols to which a physical downlink control channel (PDCCH) and a legacy CRS (Cell-specific Reference Signal) are not mapped; see Noh par. 0075). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Noh's arrangement in Jiang's invention to reduce interference between reference signals received by a receiver from neighbor cells by transmitting a predefined sequence which is multiplied by a downlink reference signal for each cell, and so the performance of channel estimation can be improved (see Noh par. 0072). 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Lee and Noh, and further in view of Hwang et al. (EP 3 413 495 A1, hereinafter “Hwang”).
For claims 10 and 20, the combination of Jiang, Lee and Noh does not explicitly disclose The method according to claim 1, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same density. Hwang discloses The method according to claim 1, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same density (In NB-IoT, one DM-RS density may be fixed or one of several DM-RS densities may be selected and used. In this case, the DM-RS density is related to the number of DM-RS symbols in which a DM-RS is transmitted, and may be expressed to have a large or small number of DM-RS symbols. If several DM-RS densities are supported, each terminal may receive a predefined subframe format through a control signal from a base station (e.g., eNodeB), may select one of the received subframe formats, and may operate; see Hwang par. 0387-0389). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hwang's arrangement in Jiang's invention to avoid a collision between a DMRS of NB-IoT and SRS transmission legacy of LTE by determining the position of a DMRS symbol for supporting an NB-PUSCH with consideration taken of the position of an SRS symbol of legacy LTE (see Hwang par. 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Si et al. (US 2018/0262308);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415